COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00178-CR


DERECK JAMISON SMITH                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Dereck Jamison Smith entered an open plea of guilty to burglary

of a habitation with intent to commit aggravated robbery and pleaded true to a

prior felony conviction alleged in the repeat offender notice.   The trial court

sentenced Smith to thirty years’ confinement at the conclusion of the punishment

hearing.    Smith’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel avers that in


      1
      See Tex. R. App. P. 47.4.
his professional opinion, the appeal is frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). This court informed Smith that he could file

a pro se brief, but he did not do so. The State did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




                                                    BILL MEIER
                                                    JUSTICE


                                         2
PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 15, 2011




                                 3